Citation Nr: 0803764	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death or under 38 U.S.C. § 1318.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran was beleaguered from December 1941 to May 1942; 
was missing in May 1942; was in a no casualty status from May 
1942 to November 1942; served as a recognized guerilla from 
November 1942 to July 1945; and served in the Regular 
Philippine Army from July 1945 to April 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied the benefits sought 
on appeal.  In July 2007, the appellant and her son testified 
at a travel board hearing held at the RO.


FINDINGS OF FACT

1.  An October 1991 rating decision denied service connection 
for rheumatism, allergy, deafness, cataract, and pericardial 
cyst.  A March 2002 rating decision denied a reopening of the 
claims.  The veteran did not appeal either decision.

2.  Many years after service, the veteran developed pneumonia 
from which he died in June 2004.  This condition was not 
caused by any incident of service.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

4.  At the time of the veteran's death, service connection 
was not established for any disability.  He had no pending 
claims for entitlement to any VA benefits, and he was not 
service-connected for any disabilities during his lifetime.

5.  The appellant's Application for Dependency and Indemnity 
Compensation, and Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in May 2005, within 
one year of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC have not been met.  
38 U.S.C.A. §§ 1110, 1310, 1318 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.22, 3.302, 3.303, 3.310 (2007).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.1000(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2005 and a rating 
decision in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2006 
statement of the case.  The appellant submitted additional 
evidence to the Board in October 2007 accompanied by a waiver 
of RO consideration and received additional notification in 
December 2007.  However, since the evidence was accompanied 
by a waiver of RO consideration, the Board finds that 
issuance of a supplemental statement of the case is not 
required.  38 C.F.R. § 19.37 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board also finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Dependency and Indemnity Compensation (DIC)

The appellant contends that the veteran incurred malaria, 
deafness, allergies, and psoriasis in service which 
contributed to his death.  She also contends that at the time 
of his death, he was totally disabled due to these 
conditions.  Accordingly, the Board will proceed with an 
analysis of the appellant's claim for DIC benefits pursuant 
to 38 U.S.C.A. §§ 1310 and 1318.

1.  DIC pursuant to 38 U.S.C.A. § 1310

DIC may be paid to a surviving spouse when the veteran dies 
after December 31, 1950, was discharged under conditions 
other than dishonorable from a period of active service, and 
died of a service-connected disability.  38 U.S.C.A. § 1310.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.12(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

The veteran died in June 2004.  The certificate of death 
provides that the immediate cause of death was pneumonia, 
unspecified.  No other causes were identified.  At the time 
of his death the veteran was not service-connected for any 
disability.

The veteran's service medical records consist of an April 
1946 discharge examination report which reflects a normal 
clinical evaluation of the veteran's lungs.  Findings from an 
x-ray examination of the chest were normal.

Post-service private medical records show that in July 1969, 
the veteran provided a history of deafness since 1954.   
However, the physician was unable to elicit physical findings 
of hearing loss.  From April 1976 to March 1976, he was 
treated for psoriasis; a bulbar ulcer; hyperopia with 
presbyopia; and cataract, immature, OS.  A June 1979 medical 
certificate shows additional treatment for his cataract.  An 
August 1990 medical statement reflects complaints of chest 
pain, shortness of breath, easy fatigability, and weakness.  
A chest x-ray revealed a pericardial cyst.  In a September 
1990 medical statement, his physician indicated that he was 
treated for left ear hearing loss, fading left eyesight, 
rheumatism, and skin allergies in the 1970's.  In March 1995, 
he was diagnosed with psoriases and renal insufficiency.  In 
September 1996 he was diagnosed with congestive heart 
failure.  A November 2004 medical certificate notes that he 
was treated for partial intestinal obstruction incisional 
hernia, and sepsis secondary to pneumonia and pulmonary 
tuberculosis from April 2004 to May 2004.  However, none of 
the conditions for which he was treated have been related to 
his death.  In addition, none of the private medical evidence 
relates that the veteran's pneumonia or any other pulmonary 
condition began in service, or in any way links his condition 
to his service or to any disease, injury, or event in 
service.

The medical evidence of record does not show that the 
pneumonia which caused the veteran's death or any pulmonary 
condition was incurred in or aggravated by service.  Since 
service connection has not been established for the cause of 
the veteran's death, the appellant is not entitled to the 
Dependency and Indemnity Compensation on that basis.  
Therefore, the Board finds that the conditions of entitlement 
found in 38 U.S.C.A. § 1310 are not met.  The preponderance 
of the evidence is against the claim and the claim must be 
denied.

2.  DIC pursuant to 38 U.S.C.A. § 1318

The appellant's claim has also been reviewed for entitlement 
to DIC pursuant to 38 U.S.C.A. § 1318.  That statute provides 
that VA shall pay benefits to the surviving spouse of a 
deceased veteran in the same manner as if the veteran's death 
were service-connected where the veteran dies, not as the 
result of his own willful misconduct, and the veteran was in 
receipt of or entitled to receive (or but for the receipt of 
retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if:  (1) the disability 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (2007).

Here, the veteran's death certificate lists the immediate 
cause of death as pneumonia, unspecified; he died many years 
after service from non-service connected pneumonia.  In an 
October 2007 statement in support of claim, the appellant and 
her son contend that the veteran was 60 percent disabled in 
1954, 80 percent disabled by 1970, and 100 percent disabled 
from 1985 until 2004 due to deafness, malaria, and 
allergies/psoriasis.  They also contend that the veteran was 
entitled to receive compensation for the aforementioned 
conditions which should have been service-connected.  
However, at the time of his death, he had not established 
service connection for any disability.  Since service 
connection has not been established for the cause of the 
veteran's death, and the remaining criteria have not been 
met, the appellant is not entitled to the Dependency and 
Indemnity Compensation on that basis.  Therefore, the Board 
finds that the conditions of entitlement found in 38 U.S.C.A. 
§ 1318 are not met.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). Because the law is dispositive in the claim 
for DIC pursuant to 38 U.S.C.A. § 1318, that claim must be 
denied.

Accordingly, the Board finds that the preponderance of 
evidence is against the appellant's claim for entitlement to 
DIC benefits for the cause of the veteran's death pursuant to 
38 U.S.C.A. §§ 1310 and 1318 and the claim is denied.

Accrued Benefits

The appellant contends that she is entitled to accrued 
benefits.  Although a veteran's claim terminates with that 
veteran's death, a qualified survivor may carry on, to a 
limited extent, the deceased veteran's claim by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
2002); Landicho v. Brown, 7 Vet. App. 42 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim.  Thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid will, upon the death of the 
veteran, be paid to the veteran's spouse, children, or 
dependent parent.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1000 (2007).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c), 3.152(b) (2007).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the law 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.152(a) (2007).

The veteran in this case died in June 2004.  In May 2005, the 
appellant filed an Application for Dependency and Indemnity 
Compensation, and Accrued Benefits by a Surviving Spouse or 
Child.  The Board finds that the claim for accrued benefits 
was timely filed.  A review of the claims file demonstrates 
that there were no service connection claims pending at the 
time of his death, and that during his lifetime he had no 
service-connected disabilities.  Prior to the veteran's death 
in June 2004, a March 2002 rating decision denied reopening 
claims for service connection for rheumatism, allergy, 
deafness, cataract, and a pericardial cyst.  In addition, the 
claims file is absent any evidence that there were any 
outstanding monetary benefits due to the veteran at the time 
of his death.

Therefore, the Board finds that the appellant is not legally 
entitled to this benefit.  38 C.F.R. § 3.1000(c); 38 C.F.R. 
§ 3.152(b).  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Because the law is dispositive in the claim 
for DIC pursuant to 38 U.S.C.A. § 1318, that claim must be 
denied.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of the 
veteran's death or under 38 U.S.C. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


